EXHIBIT 10.1

THIS MINERAL PROPERTY ACQUISITION AGREEMENT is entered into as of the 19th day
of April, 2013

BETWEEN:NSU Resources Inc., a Nevada corporation (the "Vendor"), having for
purposes of notice under this Agreement an address at 500 Gran Street, Sault Ste
Marie, ON P6K 5K9

  

AND:Great Rock Development Corporation, a Florida (the “Purchaser”), having for
purpose of notice under this Agreement an Address at 500 Gran Street, Sault Ste
Marie, ON P6K 5K9

(the“Buyer")

 

WHEREAS:

A.The Vendor is the beneficial and registered owner of the rare earth mineral
interests described and illustrated in Schedule "A" attached hereto (the
"Property"), located in Nova Scotia, Canada; and,

B.The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase the Gold mineral rights in accordance with the terms and conditions
hereinafter set forth;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of CDN
$1 dollar and 2,000,000 (two million) restricted (Rule 144 for a two year
period) common shares of the Purchaser (the “Shares”), payable as set forth in
Section 2.2, and for other good and valuable consideration, the sufficiency
whereof the Vendor hereby acknowledges, and subject to the further conditions
set forth in Section 2.2 and elsewhere of this Agreement, THE PARTIES HERETO
AGREE AS FOLLOWS:

1.Representations and Warranties of the Vendor

 

1.1The Vendor hereby represents and warrants to the Purchaser as follows:

(a)it is, and at the time of transfer to the Purchaser will be, the sole
beneficial owner(s) of a 100% undivided mineral right interest in and to the
Properties free and clear of all liens, charges and claims of others, and no
taxes or rentals are or will be due in respect of any thereof;

(b)there is no adverse claim or challenge to the ownership of or title to the
Property nor to the knowledge of the Vendor is there any basis therefor, and
there are no outstanding agreements or options to acquire or purchase the
Vendor’s interest in the Property or any portion thereof, save for the
provisions of Royalties as outlined herein;

(c)the mineral claims comprising the Properties have been properly staked and
recorded and are in good standing in the mining division in which they were
recorded; and

(d)neither the Vendor nor, to the best of their knowledge, any predecessor in
interest or title of the Vendor to the Properties has done anything whereby the
Property may be subject to any lien, adverse claim, option to purchase or
acquire or other encumbrance.

  

1.2The representations and warranties contained in subsection 1.1 are provided
for the exclusive benefit of the Purchaser, and a breach of any one or more
thereof may be waived by the Purchaser, in whole or in part, at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
that subsection shall survive the execution hereof.

2.Acquisition of The Properties

 

2.1The Vendor, subject to the terms hereof, hereby agrees to sell and transfer
to the Purchaser a 100% undivided interest in and to the Property free from all
liens, mortgages, charges, pledges, encumbrances or other burdens with all
rights now or thereafter attached thereto, subject to the Royalties as outlined
herein.  If the Purchaser should notify the Vendor in writing of any claims or
burdens against the Property then, after ascertaining the validity thereof, the
Vendor shall, within a reasonable period of time after notification thereof by
the Purchaser, attend to the discharge of such claims at his or their own
expense, or will indemnify the Purchaser against the same and will provide such
security as may reasonably be requested by the Purchaser to secure such
indemnity.

2.2The Purchaser agrees to purchase the Property and pay the sum of CDN $1 and
2,000,000 (two million) common shares of the Purchaser, to be paid by the
Purchaser to the Vendor as follows:

·CDN $ 1 on closing;

·delivery of the Shares on or before June 1, 2013, registered to the Vendor.

 

3.Registration and Transfer of Properties

 

3.1Concurrently with the execution of this Agreement, the Vendor shall deliver
to the Purchaser such transfer documents (hereinafter referred to as the
"Property Transfer Documents") as the Purchaser or its counsel may reasonably
deem necessary to assign, transfer and assure to the Purchaser, good, safe,
holding and marketable title to 100% of the Property.

 

4.Royalty

 

4.1Upon the Commencement of Commercial Production (as defined in Schedule “B”),
the Purchaser shall pay a royalty (the “Royalty”), being equal to 25% of net
smelter returns on minerals mined from the Property on the terms and conditions
as set out in this paragraph and in Schedule "B" hereto.  The Purchaser may
purchase one-half of the full Royalty at any time from for CDN $1,000,000.

  

4.2No Royalty on Test Materials: Purchaser shall have the right to mine and
market amounts of minerals substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluating the mineral potential of the
Property without incurring any obligation to make production Royalty payments.

 

5.Transfers

 

5.1The Purchaser may at any time sell, transfer or otherwise dispose of all or
any portion of its interest in and to the Property and under and in respect of
this Agreement provided that any purchaser, grantee or transferee of any such
interest shall have first delivered to the Vendor a copy of the instrument of
transfer containing a covenant by such transferee to perform the obligations of
the Purchaser to be performed under this Agreement, including the payment of the
Royalty, in proportion to the interest in the Property acquired by the
transferee.

 

6.Notice

 

6.1Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or faxed to such
party at the address for such party specified above.  The date of receipt of
such notice, demand or other communication shall be the date of delivery thereof
if delivered or, if given by telecopier, shall be deemed conclusively to be the
next business day.  Either party may at any time and from time to time notify
the other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

 

7.General

 

7.1This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

  

7.2The parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any party the partner, agent
or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

  

7.3No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

  

7.4The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or advisable to give effect to the foregoing.  Without
limiting the foregoing, the Vendor acknowledges that the Purchaser intends to
change its name to Joshua Gold Resources Inc., or another similar name, and
confirms that it will execute any consent (as a shareholder, vendor,
royalty-holder or otherwise) or other instrument or agreement required to give
effect to, or as a result of, such name change.

  

7.5This Agreement may be subject to the approval of the appropriate regulatory
authorities and the parties agree to use their respective best efforts to obtain
such approval, as well as to execute such reasonable amendments as may
reasonably be required to obtain such approval.

  

7.6This Agreement shall be construed in accordance with the laws in force from
time to time in the Province of Ontario.

  

7.7This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.

 

IN WITNESS WHEREOF the Vendor have hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.

 

 Signed:



Date:  April 29th, 2013 NSU Resources   By /s/ Luc C. Duchesne     Name: Luc C.
Duchesne


 

Date:  April 29th, 2013 Great Rock Development Corporation   By /s/ Danny Wong  
  Name: Danny Wong




 

 

 

SCHEDULE "A"

THE PROPERTIES

The Clear Lake Claims

 



Map Sheet Reference Tract Claims 11 E 11 B 64 AHJC 11 E 11 B 65
AB*C*D*E*GHJ*K*LM*N*O*P*Q 11 E 11 B 66 A*B*C*DEF*G*H*J*KL*M*N*O*P*Q 11 E 11 B 67
ABCD*EFG*H*JKL*M NOP*Q 11 E 11 B 68 CDEF*LMNO 11 E 11 B 80 ABCD*EFG*H*JKL*MNOP*Q
11 E 11 B 81 AH





 

 

The Blackfly Claims

 

 





Map Sheet Reference Tract Claims 11 E 11 B 79 NO 11 E 11 B 89 ABCF*GHJK*LOPQ 11
E 11 B 90 CDEF*LMNO 11 E 11 B 103 CD 11 E 11 B 104 ABC



 

 

 

 

 

 

 

SCHEDULE "B"

THIS IS SCHEDULE "B" to the Mineral Property Acquisition Agreement dated as of
the 19th ____ day of April, 2013.

NET SMELTER RETURNS ROYALTY

1.For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

(a)"Commencement of Commercial Production" means:

(i)if a mill is located on the Property, the last day of a period of 40
consecutive days in which, for not less than 30 days, the mill processed ore
from the Property at 60% of its rated concentrating capacity; or

(ii)if a mill is not located on the Property, the last day of a period of 30
consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

  

but any period of time during which ore or concentrate is shipped from the
Property for testing purposes, or during which milling operations are undertaken
as initial tune-up, shall not be taken into account in determining the date of
Commencement of Commercial Production;

(b)"Net Smelter Returns" shall mean the gross proceeds received by the Purchaser
in any year from the sale of Product from the mining operation on the Property,
less:

(i)the cost of transportation of such Product to a smelter or other place of
treatment, and

(ii)smelter and treatment charges;

(c)"Ore" shall mean any material containing a mineral or minerals of commercial
economic value mined from the Property; and

(d)"Product" shall mean Ore mined from the Property and any concentrates or
other materials or products derived therefrom, but if any such Ore, concentrates
or other materials or products are further treated as part of the mining
operation in respect of the Property, such Ore, concentrates or other materials
or products shall not be considered to be "Product" until after they have been
so treated.

 

2.For the purposes of calculating the amount of Royalty payable to the Vendor
hereunder, if, after the Commencement of Commercial Production, the Purchaser
sells any Product to one of its subsidiaries or affiliates, and if the sale
price of such Product is not negotiated on an arm's-length basis, the Purchaser
shall for the purposes of calculating NetSmelter Returns only and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such Product an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such Product as if negotiated at
arm's length.

3.The Purchaser shall by notice inform the Vendor of the quantum of such
reasonable net sale price and, if the Vendor does not object thereto, within 60
days after receipt of such notice, said quantum shall be final and binding for
the purposes of this Agreement.

4.The Purchaser may remove reasonable quantities of Ore and rock from the
Property for the purpose of bulk sampling and of testing, and there shall be no
Royalty payable to the Vendor with respect thereto unless revenues are derived
therefrom.

  

5.The Purchaser shall have the right to commingle with Ores from the Property,
ore produced from other properties, provided that prior to such commingling, the
Purchaser shall adopt and employ reasonable practices and procedures for
weighing, determining moisture content, sampling and assaying, as well as
utilize reasonable accurate recovery factors in order to determine the amounts
of products derived from, or attributable to Ore mined and produced from the
Property. The Purchaser shall maintain accurate records of the results of such
sampling, weighing and analysis as pertaining to ore mined and produced from the
Property.

  

6.Installments of the Royalty payable shall be paid by the Purchaser to the
Vendor promptly following the receipt by the Purchaser of the payment from the
smelter, refinery or other place of treatment of the proceeds of sale of the
minerals, Ore, concentrates or other product from the Property.

  

7.Within 120 days after the end of each fiscal year, commencing with the year in
which Commencement of Commercial Production occurs, the accounts of the
Purchaser relating to operations on the Property and the statement of
operations, which shall include the statement of calculation of Royalty for the
year last completed, shall be audited by the auditors of the Purchaser at its
expense. The Vendor shall have 45 days after receipt of such statements to
question the accuracy thereof in writing and, failing such objection, the
statements shall be deemed to be correct and unimpeachable thereafter.

  

8.If such audited financial statements disclose any overpayment of Royalty by
the Purchaser during the fiscal year, the amount of the overpayment shall be
deducted from future installments of Royalty payable.

  

9.If such audited financial statements disclose any underpayment of Royalty by
the Purchaser during the year, the amount thereof shall be paid to the Vendor
forthwith after determination thereof.

  

10.The Purchaser agrees to maintain for each mining operation on the Property,
up-to-date and complete records relating to the production and sale of minerals,
Ore, bullion and other product from the Property, including accounts, records,
statements and returns relating to treatment and smelting arrangements of such
product, and the Vendor or its agents shall have the right at reasonable times
and intervals, including for a period of 12 months following the expiration or
termination of this Agreement, to inspect such records, statements and returns
and make copies thereof at its own expense for the purpose of verifying the
amount of Royalty payments to be made by the Purchaser to the Vendor pursuant
hereto.  The Vendor shall have the right to have such accounts audited by
independent auditors at its own expense once each fiscal year.

  

  